Citation Nr: 0329341	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  97-03 834A	)	DATE
	)
	)


THE ISSUE

Whether an October 1997 decision of the Board of Veterans' 
Appeals (Board) denying service connection for multiple 
sclerosis was clearly and unmistakably erroneous.


REPRESENTATION

Moving party represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for training from August 
1988 to January 1989, and on inactive duty training on 
September 12, 1993.

The issue identified above, whether an October 1997 Board 
decision in which service connection for multiple sclerosis 
was denied was clearly and unmistakably erroneous, is raised 
by the Board on its own motion on behalf of the veteran, 
following its review of the evidence pursuant to the issue of 
whether new and material evidence had been submitted to 
reopen a claim of service connection for multiple sclerosis.  
While an appeal for the latter issue had been perfected, the 
Board is of the opinion that the matters raised for Board 
adjudication are better addressed by consideration of the 
referenced Board decision under the clear and unmistakable 
error standard.  The question of whether new and material 
evidence was submitted is subsumed by the Board's 
consideration of the clear and unmistakable issue, and need 
not be addressed herein.

A claim of entitlement to service connection for multiple 
sclerosis was initially raised by the veteran by means of a 
VA Form 21-4138, Statement in Support of Claim, that was 
received by VA on December 8, 1995.  The San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA) thereafter denied this claim, as did the Board 
on appeal therefrom in October 1997. 


FINDINGS OF FACT

1.  The applicable statutory and regulatory provisions 
existing at the time of the Board's October 1997 decision, 
whereby service connection for multiple sclerosis was denied, 
were not correctly applied.

2.  Multiple sclerosis was manifested to a compensable degree 
within seven years following the veteran's separation from 
active service.


CONCLUSIONS OF LAW

1.  The Board's October 1997 decision, wherein service 
connection for multiple sclerosis was denied, contains clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (2003).

2.  Multiple sclerosis is presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 101, 1101, 1111, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent laws and regulations stipulate that previous 
determinations that are final and binding, including 
decisions of service connection and decisions rendered by the 
Board, will be accepted as correct in the absence of clear 
and unmistakable error.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105 (2003).

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes clear and unmistakable 
error (CUE).  For CUE to exist, either the correct facts, as 
they were known at that time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
"undebatable" and the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See also 38 C.F.R. § 20.1403(c) 
(2003), with specific reference to Board decisions. 

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts: it is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  
The error must be one that would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  To establish clear and 
unmistakable error, it must be further demonstrated that the 
claimed error, when called to the attention of later 
reviewers, compels a different conclusion to which reasonable 
minds could not differ.  See Fugo v. Brown, 6 Vet. App. 40 
(1993), en banc review denied, 6 Vet. App. 162 (1994).

Such is the situation in the instant case, wherein the Board, 
in October 1997, denied the veteran's claim of entitlement to 
service connection for multiple sclerosis.  In order to 
establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  Service connection 
may also be granted on a presumptive basis for certain 
chronic disabilities when that disability is manifested to a 
compensable degree within a specific period (usually one 
year) after separation from service, when such service was at 
least 90 days in duration.  38 C.F.R. §§ 3.307, 3.309 (2003).  
Multiple sclerosis is identified in the regulations as a 
disability for which a seven-year presumptive period applies.

In the case herein, the veteran's service consisted entirely 
of either active duty for training or inactive duty training; 
that is, he did not serve on active duty.  The statutory 
provisions identifying the presumptive periods discussed 
above, and the disabilities for which such presumptions are 
made, specifically limit the application of those 
presumptions to "veterans."  38 U.S.C.A. § 1112 (West 
2002).  A "veteran" is defined by statute as "a person who 
served in the active military, naval, or air service."  38 
U.S.C.A. § 101(2) (West 2002).

However, statutory provisions also stipulate that the term 
"active military, naval, or air service" includes not only 
active duty, but also "any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty; and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§§ 101(24)(B) and (C) (West 2002).  In the case at hand, 
service connection for a left knee disability was granted by 
the RO in March 1995, based on service medical records 
reflecting the incurrence of a left knee injury during 
inactive duty training on September 12, 1993.

In other words, the appellant has established service 
connection for a disability incurred during a period of 
inactive duty training, which renders that period, by 
statute, a period of active service, which renders him a 
veteran.  His status as a veteran allows for consideration of 
the provisions establishing a seven-year presumptive period 
for the compensable manifestation of multiple sclerosis.

In the Board decision rendered in October 1997, the record 
clearly established that the veteran was service connected 
for a left knee disability, incurred during his period of 
inactive duty training; as indicated above, service 
connection for this disability had been granted by the RO in 
March 1995.  Under the provisions cited above, which were in 
effect as of the date of the Board's decision, the claimant 
could accordingly be considered to be a veteran, with 
concomitant application of the seven-year presumptive period 
for the manifestation of multiple sclerosis.  The Board, 
however, expressly rejected application of that presumptive 
period, specifically finding that "[a]s a matter of law this 
contention fails because the presumption is only available to 
individuals who have served on 'active duty' during a period 
of war or after December 31, 1946.  In the instant case, the 
appellant's military service consisted of active duty for 
training and inactive duty for training (sic).  Consequently, 
the appellant is not a benefits-eligible claimant for the 
purposes of entitlement to service connection on a 
presumptive basis."

The Board's rejection of any application by law of the 
presumptive period was clearly and unmistakably erroneous.  
As discussed above, the law at the time that decision was 
rendered without question required the application of that 
presumptive period; the appellant, by virtue of his service-
connected disability, is deemed to be a veteran for the 
purpose of consideration of the presumptive period for 
multiple sclerosis.  Moreover, application of that 
presumptive period compels the Board to reach a different 
conclusion than that rendered in October 1997.  The medical 
evidence of record in October 1997 clearly demonstrates that 
the veteran had been diagnosed with, and hospitalized for 
treatment of, multiple sclerosis in 1995, less than seven 
years following his separation from a period of qualifying 
service in January 1989.  It is noted that this period of 
service was of such length (August 1988 to January 1989) as 
to allow for consideration of the presumptive period.  Simply 
stated, in October 1997 the evidence demonstrated that 
multiple sclerosis had been manifested to a compensable 
degree within the presumptive seven-year period.  It follows 
that multiple sclerosis, in October 1997, should have been 
presumed to have been incurred during active service, and 
that service connection for multiple sclerosis was 
appropriate.  That it was not granted by the Board in October 
1997 requires the Board at this time to conclude that the 
Board's October 1997 decision was clearly and unmistakably 
erroneous; that decision is reversed, and service connection 
for multiple sclerosis is granted.

The Board notes that a decision of the Board, such as the one 
rendered herein, that revises a prior Board decision on the 
grounds of clear and unmistakable error has the same effect 
as if the decision had been made on the date of the prior 
decision.  38 C.F.R. § 20.1406(a) (2003).  That is, service 
connection for multiple sclerosis is granted at this time as 
if it had been granted by the Board in October 1997, arising 
from the claim for service connection for that disorder that 
was received by VA on December 8, 1995.


ORDER

An October 1997 Board decision was clearly and unmistakably 
erroneous, and the decision rendered therein is reversed.  
Service connection for multiple sclerosis is granted.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



